People v Mirabel (2020 NY Slip Op 05691)





People v Mirabel


2020 NY Slip Op 05691


Decided on October 13, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 13, 2020

Before: Gische, J.P., Singh, Kennedy, Mendez, JJ. 


Ind No. 2746/15 Appeal No. 12042 Case No. 2019-3589 

[*1]The People of the State of New York, Respondent,
vEddi H. Mirabel, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Nicole P. Geoglis of counsel), for appellant. 
Cyrus R. Vance, Jr. District Attorney, New York (Katherine Kulkarni of counsel), for respondent. 

Order, Supreme Court, New York County (Abraham L. Clott, J.), entered on or about December 12, 2018, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Given the particular egregiousness of the underlying crime, we do not find that there was any overassessment of points, and the record does not establish any basis for a downward departure. Among other factors, the severity of the young victim's injuries suggests an
indifference on the part of defendant to the well-being of others, and a consequent risk of sexual reoffense.	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 13, 2020